                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

KELSEY DAOUST, on behalf of herself
and those similarly-situated,
                                                         Case No. 17-cv-13879
        Plaintiff,
v.                                                       Hon. Terence Berg

MARU RESTAURANT, LLC, MARU
DETROIT, LLC, MARU EAST LANSING,
LLC, MARU GRAND RAPIDS, LLC, MARU
KALAMAZOO, LLC, MARU MIDLAND, LLC
and MARU HOSPITALITY, LLC, Domestic
Limited Liability Companies, and
ROBERT SONG, Individually,

     Defendants.
________________________________________________________/

                     FINAL ORDER AND JUDGMENT GRANTING
                     FINAL APPROVAL OF THE CLASS ACTION
                           SETTLEMENT AGREEMENT

        Based upon the facts presented to the Court during the June 19, 2019 Final

Approval and Fairness Hearing, the Court’s review of the Plaintiff’s Memorandum

of Law is Support of the Motion for Preliminary Approval, the Declaration of

Andrew R. Frisch (“Frisch Declaration”), and all other papers submitted in

connection with Plaintiff’s Motion for Preliminary Approval, the Court grants final

approval of the settlement memorialized in the Settlement Agreement and Release

(“Settlement Agreement”) between Plaintiff, KELSEY DAOUST, and Defendants


29692234.2
31494690.2
MARU RESTAURANT, LLC, MARU DETROIT, LLC, MARU EAST

LANSING, LLC, MARU GRAND RAPIDS, LLC, MARU MIDLAND, LLC,

MARU HOSPITALITY, LLC, and ROBERT SONG (“Defendants”) (collectively

“the Parties”), and “so orders” all of its terms except as set forth herein.

Background

      This lawsuit is a hybrid class and collective action asserting wage and hour

claims under the Fair Labor Standards Act (“FLSA”) and Michigan’s Workforce

Opportunity Wage Act (“WOWA”), M.C.L. § 408.411, et seq.                       It concerns

Defendants’ use of a tip pool and, later, a service charge. Plaintiff contends the tip

pool and service charge were unlawful and should result in Defendants being

unable to take a tip credit (i.e., paying the lower tipped minimum wage and taking

a credit for tips received to make up for the difference with the regular minimum

wage). Defendants denied Plaintiff’s allegations.

      The Parties have agreed to a $1,450,000 settlement covering 359 class

members. The settlement was reached during arms-length negotiations between the

Parties, which were conducted by experienced counsel following extensive

investigation, and on the basis of mutual recognition of the strengths and

weaknesses of each other's positions. The settlement was achieved during

mediation with the assistance of the Honorable Steven Rhodes (Retired Chief

Judge, U.S. Bankruptcy Court for the Eastern District of Michigan).                  After


                                           2
subtracting for fees, administrative costs and the like, the average payment per

class member is approximately $2,585.

Certification of the Settlement Class

      1.     The Court finds that all requirements of Rule 23(a) and (b)(3) of the

Federal Rules of Civil Procedure are satisfied for settlement purposes.

      2.     The Court finally certifies the following class under Fed.R.Civ.P.

23(e), for settlement purposes only (“Settlement Class”):

      All tipped server employees who worked for any of the Defendants
      from November 30, 2014 through June 3, 2018, with the exception of
      six (6) servers who did not receive the class notice after a remailing
      and who therefore are excluded from the class definition.

Approval of the Settlement Agreement

      3.     The Court hereby grants the Motion for Final Approval and approves

the settlement on behalf of the class as set forth in the settlement Agreement and

this Order under Federal Rule of Civil Procedure 23(e).

      4.     Under Rule 23(e), a class settlement must be “fair, reasonable, and

adequate” under a seven-factor standard. UAW v. General Motors Corp., 497 F.3d

615, 626 (citing Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th

Cir.1992); Williams v. Vukovich, 720 F.2d 909, 922-23 (6th Cir.1983)).

The Seven Factor Standard is Satisfied

      5.     The Sixth Circuit uses the following seven factors to evaluate class

action settlements: (1) the risk of fraud or collusion; (2) the complexity, expense

                                         3
and likely duration of the litigation; (3) the amount of discovery engaged in by the

parties; (4) the likelihood of success on the merits; (5) the opinions of class counsel

and class representatives; (6) the reaction of absent class members; and (7) the

public interest. UAW v. General Motors Corp., 497 F.3d 615, 626 (6th Cir. 2007)

(citing Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir.1992);

Williams v. Vukovich, 720 F.2d 909, 922-23 (6th Cir.1983).

      6.     These factors were thoroughly reviewed with Class Counsel during

the June 19, 2019 Fairness Hearing. The Court finds that all of the factors set forth

in UAW, 497 F.3d at 615, which provides the analytical framework for evaluating

the fairness of a class action settlement, weigh in favor of final approval.

      7.     With respect to the first factor concerning the risk of fraud or

collusion, the Parties were represented by experienced counsel. The Parties'

counsel have extensive experience litigating wage and hour class and collective

action lawsuits, including tip pool and unpaid overtime claims and other claims for

unpaid hours worked. Further, the Settlement Agreement was achieved only after

arms-length and good faith negotiations between the Parties. The settlement was

reached after Class Counsel had conducted a thorough investigation of the facts

and engaged in significant discovery, and after extensive negotiations. To help

resolve the case, the parties enlisted the services of a retired Federal Judge, Judge

Steven Rhodes, in facilitating the Parties’ mediation, thereby reinforcing that the


                                           4
Settlement Agreement is non-collusive. See In re Delphi Corp. Sec., Derivative &

"ERISA" Litig., 248 F.R.D. 483, 498 (E.D. Mich. 2008). As such, there is no

indication of fraud or collusion.

      8.     With respect to the second factor, the policy favoring the settlement of

class actions and other complex cases applies with particular force here.

Employment cases in general, and wage-and-hour cases in particular, are

expensive and time-consuming. Moreover, the Parties continue to disagree over the

merits of Plaintiff's claims. If forced to litigate this case further, the Parties would

certainly engage in complex, costly and protracted wrangling. The Settlement, on

the other hand, provides substantial relief to Representative Plaintiff and the Class

Members promptly and efficiently, and amplifies the benefits of that relief through

the economies of class resolution. Therefore, the second UAW factor weighs in

favor of final approval.

      9.     With respect to the third factor, the Parties engaged in substantial

investigation prior to negotiating the Settlement Agreement. Relevant information

was   exchanged,     Plaintiff's    Counsel       obtained   investigation   notes   from

Representative Plaintiff and other employees who are members of the proposed

settlement class, obtained declarations from the class members, and spoke with a

Defendants’ former manager. Plaintiff’s counsel thoroughly examined the records

provided by Defendants’ counsel, and the legal issues in the case were thoroughly


                                              5
researched by counsel for the Parties. Thus, all of aspects of the dispute are well-

understood by both sides, and the parties have completed enough discovery to

recommend settlement.

      10.    With respect to the fourth factor, the risk of establishing liability and

damages further weighs in favor of final approval. "Litigation inherently involves

risks." In re Painewebber Ltd. P'ships Litig., 171 F.R.D. 104, 126 (S.D.N.Y. 1997).

One purpose of a settlement is to avoid the uncertainty of a trial on the merits. In

re Ira Haupt & Co., 304 F. Supp. 917, 934 (S.D.N.Y. 1969). Here, the fact-

intensive nature of Plaintiffs' claims and Defendant's affirmative defenses present

risk. The settlement eliminates this uncertainty.

      11.    With respect to the fifth factor, class counsel and the class

representative approve the settlement. The Parties' counsel are experienced in

wage-and-hour class actions, have acted in good faith, and have represented their

clients' best interests in reaching the Settlement Agreement. As discussed during

the Fairness hearing, both Plaintiffs' and Defendants' counsel believe that the

settlement is fair and reasonable, which weighs in favor of approving the

settlement. See Worthington v. CDW Corp., 2006 U.S. Dist. LEXIS 32100 at *13

(S.D. Ohio May 22, 2006). Courts are particularly likely to defer to the judgment

of experienced trial counsel where, as here, significant discovery has been

completed. Williams v. Vukovich, 720 F.2d 909, 922–23 (6th Cir.1983)


                                          6
      12.    With respect to the sixth factor, the class' reaction to the settlement

has been positive.     No class member objected, and only one class member

excluded herself from the settlement. "The fact that the vast majority of class

members neither objected nor opted out is a strong indication" of fairness. Wright

v. Stern, 553 F. Supp. 2d 337, 344-45 (S.D.N.Y. 2008); Willix v. Healthfirst, Inc.,

No. 07 Civ. 1143, 2011 WL 754862, at *4 (E.D.N.Y. Feb. 18, 2011).

      13.    With respect to the seventh factor, public interest favors settlement.

The Sixth Circuit has recognized that “the law generally favors and encourages the

settlement of class actions.” Franks v. Kroger Co., 649 F.2d 1216, 1224 (6th Cir.

1981); Int’l Union, United Auto., Aerospace, and Agr. Implement Workers of Am.

v. General Motors Corp., 497 F. 3d 615, 632 (6th Cir. 2007) (“we must consider—

the federal policy favoring settlement of class actions.”); Vassalle v. Midland

Funding LLC, 2014 WL 5162380, at *6 (N.D. Ohio Oct. 14, 2014), aff'd sub nom.

Pelzer v. Vassalle, 655 F. App'x 352 (6th Cir. 2016) (“It is axiomatic that the

settlement of class-action litigation is favored.”); Griffin v. Flagstar Bancorp, Inc.,

2013 WL 6511860, at *2 (E.D. Mich. Dec. 12, 2013) (“The Sixth Circuit and

courts in this district have recognized that the law favors the settlement of class

action lawsuits.”) Therefore, when considering the below factors, the courts apply

a “strong presumption” in favor of finding a settlement to be fair.              In re

Telectronics Pacing Sys., Inc., 137 F. Supp. 2d 985, 1008 (S.D. Ohio 2001)


                                          7
(“Being a preferred means of dispute resolution, there is a strong presumption by

courts in favor of settlement.”); see also Bautista v. Twin Lakes Farms, Inc., 2007

WL 329162, at *5 (W.D. Mich. Jan. 31, 2007); Robinson v. Ford Motor Co., 2005

WL 5253339, at *4 (S.D. Ohio June 15, 2005).

The Settlement Agreement Is Updated to Reflect the Increased Settlement

Administrator Costs

      14.     The Parties have recalculated certain figures stated in the Settlement

Agreement as a result of increased costs from the settlement administrator, which

were $33,625 versus the $16,500 estimated in the Settlement Agreement.

Accordingly, it is understood that the amount available for distribution to the class,

as specified in Section 7.1 of the Settlement Agreement, is $928,041.69 instead of

$945,166.67. The installment payment chart referenced in Section 8.2 of the

Settlement Agreement is updated as follows:

            Installment         Paid to Class          Amount Remaining for
             Payment              Counsel            Participating Class Members

      1 ($290,000)                $96,666.66                 $154,708.34

      2 ($145,000)                $48,333.33                  $96,666.67

      3 ($145,000)                $48,333.33                  $96,666.67

      4 ($145,000)                $48,333.33                  $96,666.67

      5 ($145,000)                $48,333.33                  $96,666.67

      6 ($145,000)                $48,333.33                  $96,666.67


                                          8
            Installment         Paid to Class        Amount Remaining for
             Payment              Counsel          Participating Class Members

      7 ($145,000)                $48,333.33                 $96,666.67

      8 ($145,000)                $48,333.33                 $96,666.67

      9 ($145,000)                $48,333.36                 $96,666.66

Approval of FLSA Settlement

      15.     The Court hereby approves the FLSA settlement.

      16.     The standard for approval of an FLSA settlement is lower than for a

Rule 23 settlement because an FLSA settlement does not implicate the same due

process concerns as does a Rule 23 settlement. Torres v. Gristede's Operating

Corp., No. 04-CV 3316 PAC, 2010 WL 5507892 at*6 (S.D.N.Y. Dec. 21, 2010),

aff'd, 519 F. App'x 1 (2d Cir. 2013).

      17.     Courts approve FLSA settlements when they are reached as a result of

contested litigation to resolve bona fide disputes. Clark v. Ecolab Inc., No.

04CIV.4488PAC, 2010 WL 1948198 at *7 (S.D.N.Y. May 11, 2010). "Typically,

courts regard the adversarial nature of a litigated FLSA case to be an adequate

indicator of the fairness of the settlement." Torres, 2010 WL 5507892, at *6

(internal quotation marks omitted). If the proposed settlement reflects a reasonable

compromise over contested issues, the settlement should be approved. Clark, 20 I0

WL 1948198, at *7.



                                         9
      18.    The Court finds that the FLSA settlement was the result of contested

litigation and arm's-length negotiation.

Dissemination of Notice

      19.    Pursuant to the Preliminary Approval Order, the Notice was sent by

first-class mail to each identified class member at his or her last known address

(with re-mailing of returned Notices). The Court finds that the Notice fairly and

adequately advised Class Members of the terms of the settlement, as well as the

right of Class Members to exclude themselves from the class, and to object to the

settlement, and to appear at the fairness hearing conducted on June 19, 2019. See

D.E. 33-3. Class Members were provided the best notice practicable under the

circumstances. The Court further finds that the Notice and distribution of such

Notice comported with all constitutional requirements, including those of due

process.

Award of Fee and Costs to Class Counsel and Award of Service Awards to
Class Representative

      20.    On April 13, 2018, the Court appointed Morgan & Morgan, P.A. as

Class Counsel because they met all of the requirements of Federal Rule of Civil

Procedure 23(g). See D.E. 20.

      21.    Class Counsel did substantial work identifying, investigating,

prosecuting, and settling Plaintiff's and the Class Members' claims.



                                           10
      22.   Class Counsel have substantial experience prosecuting and settling

employment class actions, including wage and hour class actions, and are well-

versed in wage and hour law and in class action law. ECF No. 33-4; see also

Pierre-Val v. Buccaneers Ltd. P’Ship, 2015 WL 3776918, at *4 (M.D. Fla. June

17, 2015) (appointing Frisch and Morgan & Morgan as class counsel in Florida

minimum wage class action); Seghroughni v. Advantus Restaurant, Inc., 2015 WL

390329, at *2 (M.D. Fla. Jan. 28, 2015) (same); Deleon v. Wells Fargo, N.A., 1:12-

cv 04494-RLE, D.E. 39 (S.D.N.Y. Jan. 12, 2015) (appointing Frisch and M&M as

class counsel in NYLL class action); Reyes v. AT&T Mobility Services, LLC, 1:10-

cv-20837-MGC, D.E. 191 (S.D. Fla. Dec. 20, 2012) (appointing Frisch as class

counsel); Toure v. Amerigroup Corp., 2012 WL 3240461, at *5 (E.D.N.Y. August

6, 2012) (“Class Counsel have substantial experience prosecuting and settling

employment class actions, including wage and hour class actions, and are well

versed in wage and hour law and in class action law.”); Aponte v. Comprehensive

Health Management, Inc., 2011 WL 2207586, at *12 (S.D.N.Y. June 2, 2011)

(finding that Frisch and Morgan & Morgan “are qualified, experienced, and

capable of acting as lead counsel” in wage and hour class actions).

      23.   The work that Class Counsel has performed in litigating and settling

this case demonstrates their commitment to the Class and to representing the

Class's interests. Class Counsel has committed substantial resources to prosecuting


                                         11
this case.

       24.   The Court hereby grants Plaintiffs' Motion for Attorneys' Fees and

awards Class Counsel $483,333.33 in attorneys' fees and costs, or one-third of the

fund (including any interest in the fund).

       25.   The Court finds that the amount of fees requested is fair and

reasonable using the "percentage-of-recovery" method, which is consistent with the

"trend in this Circuit." See Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d

513, 516 (6th Cir. 1993) (“The percentage of the fund method has a number of

advantages: it is easy to calculate; it establishes reasonable expectations on the part

of plaintiffs’ attorneys as to their expected recovery; and it encourages early

settlement, which avoids protracted litigation.”); See also In re Skelaxin

(Metaxalone) Antitrust Litig., 2014 WL 2946459, at *1 (E.D. Tenn. June 30, 2014)

(“The Court finds that the requested counsel fee of one third is fair and reasonable

and fully justified. The Court finds it is within the range of fees ordinarily

awarded.”); Dillworth v. Case Farms Processing, Inc., 2010 WL 776933, at *8

(N.D. Ohio Mar. 8, 2010) (“The amount of the contingency, one-third of the total

award, is also reasonable and has been approved in similar FLSA collective

actions”) (collecting cases).

       26.   In wage and hour class action lawsuits, public policy favors a

common fund attorneys' fee award. See Frank v. Eastman Kodak Co., 228 F.R.D.


                                             12
174, 189 (W.D.N.Y. 2005). Where relatively small claims can only be prosecuted

through aggregate litigation, "private attorneys general" play an important role.

Deposit Guar. Nat'l Bank v. Roper, 445 U.S. 326, 338-39 (1980). Attorneys who

fill the private attorney general role must be adequately compensated for their

efforts. If not, wage and hour abuses would go without remedy because attorneys

would be unwilling to take on the risk. See Goldberger v. Integrated Res. Inc., 209

F.3d 43, 51 (2d Cir. 2000) (commending the general "sentiment in favor of

providing lawyers with sufficient incentive to bring common fund cases that serve

the public interest"). Adequate compensation for attorneys who protect wage and

hour rights furthers the remedial purposes of the FLSA and Michigan’s WOWA.

       27.   Class Counsel's request for one-third of the fund to cover their fees

and costs is reasonable and consistent within the norms of class litigation in this

circuit.

       28.   Class Counsel risked time and effort and advanced costs and

expenses, with no ultimate guarantee of compensation.

       29.   All of the factors in Goldberger v. Integrated Res. Inc., 209 F.3d 43,

50 (2d Cir. 2000), weigh in favor of a fee award of one-third of the fund.

       30.   The fact that Class Counsel's fee award will not only compensate

them for time and effort already expended, but for time that they will be required

to spend administering the settlement going forward also supports their fee request.


                                         13
Clark, 2010 WL 1948198, at *9.

      31.    The awarded attorneys’ fees and reimbursed costs shall be paid from

the settlement fund.

      32.    The Court finds the service award of $5,000.00 to named-Plaintiff,

Kelsey Daoust, to be reasonable as well. This amount shall be paid from the

settlement fund.

      33.    Such service awards are common in class action cases and are

important to compensate plaintiffs for the time and effort expended in assisting the

prosecution of the litigation, the risks incurred by becoming and continuing as a

litigant, and any other burdens sustained by plaintiffs. See Sewell v. Bovis Lend

Lease, Inc., No. 09 CIV. 6548 RLE, 2012 WL 1320124 at * 14 - 15 (S.D.N.Y. Apr.

16, 2012); Reyes v. Altamarea Grp., LLC, No. 10-CV-6451 RLE, 2011 WL

4599822 at *9 (S.D.N.Y. Aug. 16, 2011); Willix, 2011 WL 754862, at *7.

      34.    Here, the service award recognizes the risks that the named-Plaintiff

faced by participating in a lawsuit against her former employer and the efforts she

made on behalf of the class, including producing documents, continuously

speaking with Class Counsel, and actively participating in the mediation. See

Parker v. Jekyll & Hyde Entm 't Holdings, L.L.C., No. 08 Civ. 7670, 2010 WL

532960, at *l (S.D.N.Y. Feb. 9, 2010).




                                         14
Retention of Jurisdiction to Enforce

      35.   The Court retains jurisdiction over this action for the purpose of

enforcing the Settlement Agreement and overseeing the distribution of settlement

funds. The parties shall abide by all terms of the Settlement Agreement, which are

incorporated herein, and this Order.


      It is so ORDERED.

                                       /s/Terrence G. Berg
                                       TERRENCE G. BERG
                                       UNITED STATES DISTRICT JUDGE
Dated: July 3, 2019




                                        15
